Citation Nr: 1816436	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-32 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for service connected obstructive sleep apnea (OSA) (claimed with continuous positive airway pressure (CPAP)), currently evaluated as 50 percent disabling from October 1, 2010. 


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1990 to September 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2010 by a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The December 2010 rating decision granted service connection for OSA (claimed with CPAP) and assigned an evaluation of 30 percent effective October 1, 2010. Thereafter, a December 2013 Board decision remanded this issue for further development. Subsequently, a January 2015 rating decision assigned an evaluation for OSA of 50 percent effective October 2, 2014. Most recently, a December 2017 rating decision granted an earlier effective date for the evaluation for OSA of 50 percent effective October 1, 2010. 

A higher disability evaluation is available for the Veteran's service-connected OSA for the period from October 1, 2010. Pursuant to the Court of Appeals for Veterans Claims (Court), a Veteran is presumed to seek the maximum available benefit for a disability, even if they do not explicitly make such a request. AB v. Brown, 6 Vet. App. 35, 38 (1993). Accordingly, the Veteran's claim for an increased rating remains on appeal.


FINDING OF FACT

For the rating period from October 1, 2010, the Veteran's OSA requires use of a CPAP, however there is no evidence of respiratory failure, cor pulmonale, or tracheostomy.


CONCLUSION OF LAW

For the rating period from October 1, 2010, the criteria for a rating in excess of 50 percent for OSA are not met. 38 U.S.C. § 1155 (2012); §38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6847 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

II. Increased Rating

Disability evaluations are determined by considering a Veteran's present symptomatology in light of VA's Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule are numerical representations of the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their subsequent effect on civilian life after discharge. 38 C.F.R. § 4.1. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.

The Veteran's entire history is reviewed when making a determination as to the disability rating to assign to a service-connected disability. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1. 

In a claim for an increased initial rating, "staged" ratings may be warranted where the factual findings reflect that the service-connected disability exhibited distinct symptoms during different time periods of the Veteran's life. Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Service connection has been established for OSA, with a rating of 50 percent disabling effective October 1, 2010, the day after the Veteran's separation from service. 

Pursuant to Diagnostic Code 6847, a 100 percent rating is warranted when there is chronic respiratory failure with carbon dioxide retention or cor pulmonale, or where the OSA requires a tracheostomy.

VA medical records from 2010 to 2014 indicate that the Veteran received treatment for OSA and did not receive a CPAP machine despite an April 2010 sleep study report, which recommended the device. 

During an October 2016 VA examination, the Veteran reported that his OSA was diagnosed in 2005, but he did not receive a CPAP machine until 2013-2014. He reported that he used the machine four to five nights a week with good results. The Veteran denied any other symptoms. The examiner noted that the Veteran's OSA required the use of the CPAP machine. The examiner concluded that OSA did not impact the Veteran's ability to work.

A VA examiner indicated in a December 2017 opinion that the April 2010 sleep study indicated that the Veteran had OSA and had been recommended for a CPAP machine.

To qualify for entitlement to a disability rating of 100 percent for OSA, the Veteran must demonstrate that he experiences chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that his OSA requires a tracheostomy. There is no evidence, medical or otherwise, showing any such respiratory failure, cor pulmonale, or the necessity for a tracheostomy. Accordingly, the Board finds that the evidence of record supports no more than the currently assigned 50 percent disability rating during the period from October 1, 2010. Since there is no distinction in the disability picture for the period from October 1, 2010 onward, staged rating is not appropriate. Fenderson, 12 Vet. App. at 126.

III. Extraschedular and TDIU Consideration

The Board has considered the potential application of an extraschedular rating as contemplated by 38 C.F.R. § 3.321(b)(1). Pursuant to § 3.321(b)(1), in determining whether a Veteran is entitled to an extraschedular rating, VA should consider: (1) if the established schedular criteria is inadequate to describe the severity and symptoms of the Veteran's disability; and (2) if the evidence demonstrates a disability picture with indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization. Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). If VA finds that a Veteran's claim fulfills these requirements, it must then refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the award of an extraschedular disability rating would be in the interest of justice. 

Here, there is no evidence of record which suggests that the Veteran's OSA is so unusual or exceptional in nature as to render the assigned schedular rating inadequate. The medical evidence indicates that the OSA does not have a functional impact on the Veteran's ability to work. There is no evidence that the Veteran has been hospitalized in connection with his OSA. Therefore, there is no unusual clinical picture presented, and no other factors which take the disability outside the usual rating criteria. The Board thus concludes that referral for assignment of an extraschedular evaluation is not warranted. 

In addition, the Veteran has never contended, and the evidence does not show, that his OSA is of sufficient severity to produce unemployability. Indeed, the evidence indicates that at the time of the most recent VA examination in October 2016, OSA did not pose a functional risk to the Veteran. Accordingly, the Board need not address the matter of entitlement to TDIU. See 38 C.F.R. § 4.16; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 50 percent for OSA (claimed with CPAP), for the period from October 1, 2010, is denied.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


